Name: 93/27/EEC: Commission Decision of 11 December 1992 on the list of establishments in the Republic of Slovenia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  political framework;  trade;  animal product;  political geography;  health
 Date Published: 1993-01-25

 Avis juridique important|31993D002793/27/EEC: Commission Decision of 11 December 1992 on the list of establishments in the Republic of Slovenia approved for the purpose of importing fresh meat into the Community Official Journal L 016 , 25/01/1993 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 48 P. 0043 Swedish special edition: Chapter 3 Volume 48 P. 0043 COMMISSION DECISION of 11 December 1992 on the list of establishments in the Republic of Slovenia approved for the purpose of importing fresh meat into the Community(93/27/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine and fresh meat or meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Article 4 (1) and Article 18 (1) (a) and (b) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas in accordance with Article 4 (3) of Directive 72/462/EEC, the Republic of Slovenia has forwarded a list of the establishments authorized to export to the Community; Whereas a Community veterinary inspection visit to Slovenia has shown that the animal health situation is satisfactory and that it is thus possible to consider importing fresh meat from that country; Whereas the hygiene standards of those establishments are sufficient and they may therefore be entered on a first list of establishments, drawn up in accordance with Article 4 (1) of that Directive, from which imports of fresh meat may be authorized; Whereas a Community veterinary inspection will soon be conducted of such establishments in Slovenia; Whereas, following the adoption of Commission Decision 92/377/EEC of 2 July 1992 concerning animal health conditions and veterinary certification for imports of fresh meat from the Republic of Slovenia (3), imports of fresh pigmeat from that country are no longer authorized; Whereas, however, in accordance with Commission Decision 92/447/EEC of 30 July 1992, amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (4), imports of pigmeat products which have undergone treatment as provided for in that Decision are authorized; whereas, as a consequence, such products must be manufactured from pigmeat obtained in approved establishments; Whereas imports of fresh meat from establishments appearing on the list in the Annex hereto continue to be subject to provisions already laid down, the general provisions of the Treaty and in particular other Community veterinary regulations, particularly as regards health protection; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in the Republic of Slovenia listed in the Annex are hereby approved for the purposes of exporting fresh meat to the Community. 2. Imports from those establishments shall remain subject to the Community veterinary provisions laid down elsewhere, and in particular those concerning health protection. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 197, 16. 7. 1992, p. 75. (4) OJ No L 248, 28. 8. 1992, p. 69. ANNEX LIST OF ESTABLISHMENTS "" ID="1">22> ID="2">Pomurka, Murska Sobota> ID="3">Ã > ID="4">Ã > ID="6">Ã > ID="8">Ã > ID="10">T, 1 "> ID="1">33> ID="2">Kosaki, Maribor> ID="3">Ã > ID="6">Ã > ID="8">Ã > ID="10">T, 1 "> ID="1">86> ID="2">Emona, Ljubljana> ID="3">Ã > ID="4">Ã > ID="6">Ã > ID="8">Ã > ID="10">T, 1 "> ID="1">103> ID="2">Hmezad, Do Celjske Mesnine P.O., Celje> ID="3">Ã > ID="4">Ã > ID="6">Ã  "> ID="1">126> ID="2">Mip Zivinopromet, Nova Gorica> ID="3">Ã > ID="6">Ã > ID="8">Ã > ID="10">T, 1 "> ID="1">194> ID="2">Kras Sezana> ID="3">Ã > ID="4">Ã > ID="6">Ã "> ID="3"> "> ID="2">Secovlje> ID="4">Ã > ID="8">Ã > ID="10">1 ""(*) SL: Slaughterhouse CP: Cutting premises CS: Cold store B: Bovine meat S/G: Sheepmeat/Goatmeat P: Pigmeat SP: Meat from solipeds SR: Special remarks T = Establishments marked 'T' are authorized, in accordance with Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided in Article 2 thereof. 1 = Pigmeat intended solely for the manufacture of meat products. >